Citation Nr: 1402973	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain with degenerative joint disease (low back disability).

2.  Entitlement to a rating in excess of 10 percent for tinea corporis (skin rash).

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Cynthia Harbin Holman, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The paper claims file and paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been reviewed.

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination concerning his low back in June 2009.  The examiner indicated that X-rays showed probable degenerative disc disease, and right leg symptoms related to spasms in the low back.  There is other evidence confirming sciatica or radiculopathy in the right leg; however, the extent of such neurological impairment is not clear.  

There are also additional VA treatment records dated through October 2013 in the record.  These indicate that, the June 2009 VA examination may not reflect the current severity of the Veteran's low back disability.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Veteran's skin rash disability was also examined in June 2009; evidence throughout the appeal indicates intermittent flare-ups on multiple areas.  A new examination is necessary, during a flare-up if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The Veteran does not currently meet the percentage thresholds for a TDIU.  There is, however, evidence of unemployability due solely to the low back with consideration of the Veteran's educational and work history, as he was awarded disability benefits from the Social Security Administration effective in July 2003 based solely on the low back disability.  The Board cannot grant TDIU in the first instance, but must refer the claim to VA's director of compensation and pension for initial adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s) to determine the current severity of his low back disability and any associated neurological abnormalities, to include any effects on employability, and the severity of his skin rash.  If possible, the skin examination should be scheduled during a flare-up.

The entire claims file and a copy of this remand, including any records in electronic form, should be made available to the examiner(s) for review, and such review should be noted in the examination or addendum report(s).  All necessary tests and studies should be conducted.  

The examiner(s) should respond to the following:

	(a)  Concerning the low back:

(i)  Measure and record all orthopedic manifestations of the low back disability, and state if there is unfavorable ankylosis.

(ii)  Measure and record all subjective and objective neurological manifestations in the lower extremities associated with the low back, to include right lower radiculopathy or sciatica.  Estimate the degree of overall impairment (complete or incomplete paralysis) of the sciatic nerve, including during flare-ups.   

(iii)  State whether the claimed erectile dysfunction or urinary abnormality is at least as likely as not (probability of 50 percent or more) associated with the low back disability.  Also, identify any other associated neurological abnormalities, to include bowel impairment.

(iv)  State whether there were incapacitating episodes due to the low back disability, and if the total duration of any such episodes was at least 6 weeks in the past 12 months.  

		(b)  Concerning the skin rash:

(i)  Measure and record all areas affected by the service-connected skin rash, and the percentage of the entire body and exposed areas affected.  

If the examination is not conducted during an episode of flare-ups on all affected areas, estimate the percentages affected based on the Veteran's reports and other evidence.  

(ii)  State the frequency of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs. 

(iii)  Measure and record any disfigurement of the head, face, or neck; and the nature of any scars related to the skin rash disability.

(c)  Offer an opinion as to whether the Veteran's low back disability at least as likely as not (probability of 50 percent or more) renders him unable to secure or follow a substantially gainful occupation consistent with his prior education, special training, and work experience.  

The examiner(s) must provide reasons for any opinion offered, which should be based on all lay and medical evidence.  The Veteran is competent to report his observable symptoms and history.  If the examiner rejects the Veteran's reports, a reason must be provided.  

If the examiner(s) cannot provide an opinion without resort to speculation, he/she should explain why and what, if any, additional evidence is necessary for an opinion.

3.  If a higher or separate rating is not granted such that the Veteran meets the percentage requirements for TDIU at any time in the appeal period, forward the entire claims file, including access to any records in electronic form, to the appropriate VA official for extraschedular consideration of a TDIU based on all evidence.  

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

